DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan N. Carter on 16 June 2021.
The application has been amended as follows: 
Replace claim 21 with the following:
“A process for producing hydrocarbons from a biological feedstock comprising:
a. subjecting the biological feedstock to a pre-treatment process comprising:

ii.	adding an aqueous acid solution to the heated biological feedstock and mixing to produce a mixture; and
iii.	separating the mixture to produce a refined biological feedstock;
wherein the biological feedstock comprises a distillation bottoms recovered from a biodiesel distillation process, the distillation bottoms comprising unsaponifiable material at a concentration greater than 2 wt%, and the refined biological feedstock has a reduced concentration of inorganic impurities and reduced alkalinity compared to the biological feedstock;
b. diluting the refined biological feedstock with a hydrocarbon oil to produce a diluted biological feedstock;
c. subjecting the diluted biological feedstock to a hydrodeoxygenation process comprising contacting the diluted biological feedstock with a hydrogen-rich gas and a catalyst at a temperature and pressure which are elevated above an ambient temperature and pressure to produce a reactor effluent; and
d. recovering a hydrocarbons fraction from the reactor effluent.”

Cancel claim 24
	
In claim 31, line 1, delete “24” and insert –21—
	
In claim 32, line 1, delete “24” and insert –21—

Replace claim 33 with the following:
“A process for producing hydrocarbons from a biological feedstock comprising:
a. subjecting the biological feedstock to a pre-treatment process comprising:

ii.	adding an aqueous acid solution to the heated biological feedstock and mixing to produce a mixture; and
iii.	separating the mixture to produce a refined biological feedstock;
wherein the biological feedstock comprises a distillation bottoms recovered from a biodiesel distillation process, the distillation bottoms comprising unsaponifiable material at a concentration greater than 2 wt% and a fatty acid alkyl ester fraction comprising greater than 40 wt % C16 and shorter carbon fatty acid chains, and the refined biological feedstock has a reduced concentration of inorganic impurities and reduced alkalinity compared to the biological feedstock;
b. diluting the refined biological feedstock with a hydrocarbon oil to produce a diluted biological feedstock, 
c. subjecting the diluted biological feedstock to a hydrodeoxygenation process comprising contacting the diluted biological feedstock with a hydrogen-rich gas and a catalyst at a temperature and pressure which are elevated above an ambient temperature and pressure to produce a reactor effluent; and
d. recovering a hydrocarbons fraction from the reactor effluent.”
	
Replace claim 38 with the following:
“A process for producing a purified biodiesel from a feedstock containing unsaponifiable material, said method comprising:
a. introducing the feedstock to a first pre-treatment process to produce a pretreated feedstock;
b. introducing the pretreated feedstock to a FFA refining process to produce a refined feedstock;
c. reacting the refined feedstock in a transesterification reactor with an alcohol to produce a crude biodiesel;
d. purifying the crude biodiesel by distillation to produce a purified biodiesel and a distillation bottoms having a concentration of inorganic impurities;
e. subjecting the distillation bottoms to a second pre-treatment process comprising:
i.	heating the distillation bottoms to a temperature above ambient temperature;
ii.	adding an aqueous acid solution to the heated distillation bottoms and mixing to produce a mixture; and
iii.	separating the mixture to produce a refined biological feedstock;
wherein the distillation bottoms comprise unsaponifiable material at a concentration greater than 2 wt%, and the refined biological feedstock has a reduced concentration of inorganic impurities and reduced alkalinity compared to the biological feedstock;
f. diluting the refined biological feedstock with a hydrocarbon oil to produce a diluted biological feedstock;
g. subjecting the diluted biological feedstock to a hydrodeoxygenation process by contacting the diluted biological feedstock with a hydrogen-rich gas and a catalyst at  a temperature and pressure which are elevated above an ambient temperature and pressure to produce a reactor effluent;
h. recovering a hydrocarbons fraction from the reactor effluent.”
	
Replace claim 42 with the following:
“A process for producing stripped hydrocarbons from a biological feedstock comprising:
a. subjecting the biological feedstock to a pre-treatment process comprising:
i.	heating the biological feedstock to a temperature above ambient temperature;
ii.	adding an aqueous acid solution to the heated biological feedstock and mixing to produce a mixture; and
iii.	separating the mixture to produce a refined biological feedstock;
wherein the biological feedstock comprises a distillation bottoms recovered from a biodiesel distillation process, the distillation bottoms comprising unsaponifiable material at a concentration greater than 2 wt%, and the refined biological feedstock has a reduced concentration of inorganic impurities and reduced alkalinity compared to the biological feedstock;
b. diluting the refined biological feedstock with a hydrocarbon oil to provide a diluted biological feedstock;
c. subjecting the diluted biological feedstock to a hydrodeoxygenation process by contacting the diluted biological feedstock with a hydrogen-rich gas and a catalyst at a temperature and pressure which are elevated above an ambient temperature and pressure to produce a reactor effluent;
d. separating the reactor effluent into a hydrocarbon phase, a gas phase, and an aqueous phase;
e. using a hydrocarbon stripper to separate the hydrocarbon phase into a stripper overheads fraction and a stripped hydrocarbons fraction.”
	
Cancel claim 53

In claim 54, line 1, delete “53” and insert –21--

In claim 54, line 2, delete “refined”. Also in line 2, delete “purified” and insert “refined”.

Cancel claim 57

In claim 58, line 1, delete “57” and insert –38--
In claim 58, line 2, delete “refined”. Also in line 2, delete “purified” and insert “refined”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 02 March 2021 in combination with the Examiner’s Amendments above overcome the previous 103 rejections over Myllyoja in view of Slade and any 112(a) and 112(b) rejections resulting from the amendments. 
The prior art of record does not teach or suggest a method of hydrodeoxygenation of a biological feedstock comprising distillation bottoms, where the biological feedstock is pre-treated before hydrodeoxygenation to produce a reduced concentration of inorganic impurities and reduced alkalinity.
The closest prior art is Myllyoja (US 2007/0010682) in view of Slade et al. (US 2016/0145536).
Myllyoja teaches a process for producing diesel from bio oils and fats comprising providing a feed and diluting it with hydrocarbons (paragraph [0037]-[0038]), hydrodeoxygenation of the diluted feed, and separation of the product (paragraphs [0037], [0064]). Slade teaches that distillation bottoms from purification of biodiesel are suitable as feedstock for other renewable fuels (paragraph [0054]). 
Myllyoja further teaches purification of a feedstock which is crude plant oil or animal fat by washing the feed at temperatures above room temperature with a solution of an acid and separating gums, which removes metal components (inorganic impurities) (paragraphs [0050] and [0052]). However, Myllyoja does not indicate that this process is applicable to distillation bottoms from a biodiesel process, as in Slade, and Slade does not indicate the necessity of further purification before using the distillation bottoms as renewable fuels. Thus, one of ordinary skill in the art would not be motivated to apply the pre-treatment of Myllyoja to the feed of Slade, because there is no teaching or suggestion in Myllyoja or Slade that such a treatment is useful or necessary for a feedstock which comprises distillation bottoms, as claimed.
Thus, the prior art of record does not teach or suggestion the claimed method of hydrodeoxygenation of a biological feedstock comprising distillation bottoms, where the biological feedstock is pre-treated before hydrodeoxygenation to produce a reduced concentration of inorganic impurities and reduced alkalinity, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772